DETAILED ACTION
The applicant’s amendment filed on August 5, 2022 was received.  New claims 6-13 were added.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuruta et al. (hereinafter “Tsuruta”) (JP H09-199120 A; see English machine translation cited by Applicant).
Regarding claims 1-4, 8 and 9, Tsuruta teaches a nickel-metal hydride battery including a negative electrode formed by adding a conductive material (electrically conductive agent) to a powder of a hydrogen storage alloy (active material), kneading it with a polymer binder (binder resin) and water to prepare a paste, applying the paste to a conductive substrate (sheet-shaped metal substrate), drying it, and then molding it (see paragraph 25).  The average particle size of the hydrogen storage alloy particles is 0.5 µm or more and 30 µm or less (see paragraph 29).  In an exemplary particle size distribution, illustrated if FIG. 4, an average particle size D50 of hydrogen storage alloy is approximately 3.02 µm and a D20 particle size of the hydrogen storage alloy is approximately 1.21 µm.  These values provide a particle size Y that is approximately 40% of the particle size X.

Claim Rejections - 35 USC § 103
In view of Applicant’s persuasive argument, the Examiner withdraws the previously set forth rejection of claims 1-4 under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. as detailed in the Office action dated July 11, 2022.

Claims 6, 7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuruta as applied to claims 1-4, 8 and 9 above.
Regarding claims 6 and 7, although FIGS. 3 and 4 of Tsuruta illustrate particle size distributions with an average particle size around 3 µm, Tsuruta teaches that an average particle size of the hydrogen storage alloy particles may be 0.5 µm or more and 30 µm or less (see paragraph 29).  It is understood that a similarly shaped distribution curves may be provided for particle size distributions having a larger average particle sizes larger than 3 µm.  It is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (see MPEP § 2144.05).
Regarding claim 10, Tsuruta teaches a nickel-metal hydride battery including a negative electrode formed by adding a conductive material (electrically conductive agent) to a powder of a hydrogen storage alloy (active material), kneading it with a polymer binder (binder resin) and water to prepare a paste, applying the paste to a conductive substrate (sheet-shaped metal substrate), drying it, and then molding it (see paragraph 25).  The average particle size of the hydrogen storage alloy particles is 0.5 µm or more and 30 µm or less (see paragraph 29).  In an exemplary particle size distribution, illustrated if FIG. 4, an average particle size D50 of hydrogen storage alloy is approximately 3.02 µm and a D20 particle size of the hydrogen storage alloy is approximately 1.21 µm.  These values provide a particle size Y that is approximately 40% of the particle size X.
Although FIGS. 3 and 4 of Tsuruta illustrate particle size distributions with an average particle size around 3 µm, Tsuruta teaches that an average particle size of the hydrogen storage alloy particles may be 0.5 µm or more and 30 µm or less (see paragraph 29).  It is understood that a similarly shaped distribution curves may be provided for particle size distributions having a larger average particle sizes larger than 3 µm.  It is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (see MPEP § 2144.05).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuruta as applied to claims 1-4 , 8 and 9 above and additionally to claims 6, 7, 10 and 11 above, and further in view of Bando et al. (hereinafter “Bando”) (U.S. Pat. No. 5,965,295, already of record).
Regarding claims 5 and 13, Tsuruta does not explicitly teach a thickness of the negative electrode conductive substrate.
Bando teaches alkaline secondary battery comprising a negative electrode prepared by applying a paste on a conductive substrate, wherein the paste includes a hydrogen-absorbing alloy powder, a conductive material, a binder and water (see col. 9, lines 21-35; col. 12, lines 8-13).  The conductive substrate Is a two-dimensional substrate having a thickness in the range of 10 to 50 µm.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (see MPEP § 2144.05).m (see col. 12, lines 18-23, col. 10, lines 50-52).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the conductive substrate of Tsuruta having a thickness as taught by Bando because Bando teaches that if the volume occupied by the two-dimensional substrate becomes excessive, a filling ratio of the electrode paste is lowered, thereby making it difficult to improve the capacity of the electrode (see col. 10, lines 44-50).

Allowable Subject Matter
In view of Applicant’s persuasive evidence of criticality of D20 within the range of 30%-70% of D50, which is limited to a hydrogen storage alloy active material having a D50 from 8 µm to 10 µm, claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727